United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-512
Issued: July 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 26, 2012 appellant filed a timely appeal of an October 26, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than three percent permanent impairment
of the left upper extremity, for which he received a schedule award.
FACTUAL HISTORY
On August 27, 2010 appellant, then a 58-year-old transportation security officer,
sustained left shoulder pain while in the performance of duty. He did not stop work. OWCP
1

5 U.S.C. § 8101 et seq.

accepted appellant’s traumatic injury claim for left acromioclavicular sprain, adhesive capsulitis,
and disorder of bursae and tendons.
Appellant underwent arthroscopic debridement of labrum and biceps tendon,
synovectomy, subacromial decompression and excision of distal clavicle on January 13, 2011.
He filed a schedule award claim on May 18, 2012 and submitted medical evidence.2
In a July 15, 2011 report, Dr. Dennis J. Andersen, a Board-certified orthopedic surgeon,
related that appellant experienced difficulty lifting items after the January 13, 2011 surgery. On
examination, he observed palpable biceps stump and anterior shoulder pain. In a June 10, 2012
report, Dr. Andersen detailed that appellant exhibited the following range-of-motion (ROM)
measurements for the left shoulder: 160 degrees of flexion, 150 degrees of abduction, 40
degrees of internal rotation, and 80 degrees of external rotation. Citing the American Medical
Association, Guides to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),3
he stated that these findings coincided with impairment ratings of one percent, one percent, three
percent, and zero percent, respectively. In addition, on a scale from 1 to 10, appellant indicated
that his pain was at 3, which amounted to a separate five percent rating.4 Dr. Andersen added
these values and determined that appellant sustained 10 percent permanent impairment of the left
upper extremity.
On October 1, 2012 Dr. David H. Garelick, an OWCP medical adviser and Boardcertified orthopedic surgeon, reviewed the medical file and disagreed with Dr. Andersen’s
impairment rating. He pointed out that appellant’s left shoulder ROM was nearly normal and
that the objective evidence did not show signs of infection, weakness or impingement. Applying
Table 15-5 (Shoulder Regional Grid: Upper Extremity Impairments) of the A.M.A., Guides,5
(sixth edition) Dr. Garelick assigned an impairment class 3 with a grade C, resulting in a default
impairment rating of three percent due to biceps tendon dislocation. The medical adviser found
that the net adjustment formula did not change the default rating. He listed July 15, 2011 as the
date of maximum medical improvement.
By decision dated October 26, 2012, OWCP granted a schedule award for three percent
permanent impairment of the left upper extremity for the period July 15 to September 18, 2011.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.6 However, FECA does not
2

Appellant previously filed a schedule award claim on June 28, 2011, which OWCP denied by decision dated
May 29, 2012.
3

See A.M.A., Guides, infra note 5.

4

Dr. Andersen did not identify the edition of the A.M.A., Guides or any specific pages or tables.

5

A.M.A., Guides 404.

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

2

specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.7
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For upper extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8 Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.9
ANALYSIS
OWCP accepted that appellant sustained left acromioclavicular sprain, adhesive
capsulitis, and disorder of bursae and tendons while in the performance of duty on
August 27, 2010. Thereafter, appellant filed a claim for a schedule award and furnished medical
evidence. In a July 15, 2011 report, Dr. Andersen specified that appellant exhibited left shoulder
flexion of 160 degrees, abduction of 150 degrees, internal rotation of 40 degrees, and external
rotation of 80 degrees, which coincided with ratings of one percent, one percent, three percent
and zero percent, respectively. He also noted, on a scale from 1 to 10, that appellant complained
of pain at 3, which amounted to a separate rating of five percent. Adding these values,
Dr. Andersen calculated a final impairment rating of 10 percent.
According to OWCP procedures, an attending physician’s impairment rating report must
include a detailed description of the impairment and a rationalized opinion as to the percentage
of permanent impairment under the A.M.A., Guides.10 For impairment ratings calculated on and
after May 1, 2009, the sixth edition applies.11 In this case, while Dr. Andersen cited the A.M.A.,
Guides in his report, he did not identify the edition or refer to any specific pages or tables.
Because he did not show that he utilized the proper edition of the A.M.A., Guides and did not
provide a rationalized opinion, his report was of limited probative value regarding the extent of
appellant’s left upper extremity impairment.

7

K.H., Docket No. 09-341 (issued December 30, 2011).

8

R.Z., Docket No. 10-1915 (issued May 19, 2011).

9

J.W., Docket No. 11-289 (issued September 12, 2011).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6(a) (February 2013).
11

Id. at Chapter 2.808.5(a).

3

On the other hand, the Board finds that Dr. Garelick’s opinion constitutes the weight of
the medical evidence. The weight of the medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested, and the medical rationale
expressed in support of the physician’s opinion.12 In his October 1, 2012 report, Dr. Garelick
reviewed the medical file. He found that the totality of the evidence showed excellent left
shoulder ROM and the absence of any infection, weakness or impingement. Properly applying
Table 15-5 of the sixth edition of the A.M.A., Guides, Dr. Garelick assigned a class 3 with a
grade C, resulting in an impairment rating of three percent on account of biceps tendon
dislocation. In view of this rationalized medical opinion, the Board finds that OWCP properly
denied appellant’s claim.13
Appellant contends on appeal that he sustained 10 percent permanent impairment of the
left upper extremity per Dr. Andersen’s July 15, 201 report. The Board has already addressed
the deficiencies of this report.
Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
increased impairment.
CONCLUSION
The Board finds that appellant did not sustain more than three percent permanent
impairment of the left upper extremity.

12

I.R., Docket No. 09-1229 (issued February 24, 2010); James Mack, 43 ECAB 321, 329 (1991).

13

See Linda Beale, 57 ECAB 429 (2006) (it is well established that, when the attending physician fails to provide
an estimate of impairment conforming to the A.M.A., Guides, his or her opinion is of diminished probative value in
establishing the degree of permanent impairment and OWCP may rely on the opinion of its medical adviser to apply
the A.M.A., Guides).

4

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 19, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

